Name: 75/785/EEC: Council Decision of 18 December 1975 renewing the machinery for medium-term financial assistance
 Type: Decision_ENTSCHEID
 Subject Matter: monetary relations;  EU finance
 Date Published: 1975-12-24

 Avis juridique important|31975D078575/785/EEC: Council Decision of 18 December 1975 renewing the machinery for medium-term financial assistance Official Journal L 330 , 24/12/1975 P. 0050 - 0050 Spanish special edition: Chapter 10 Volume 1 P. 0061 Portuguese special edition Chapter 10 Volume 1 P. 0061 COUNCIL DECISION of 18 December 1975 renewing the machinery for medium-term financial assistance (75/785/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 103 and 108 thereof; Having regard to the proposal from the Commission; Whereas Article 1 (2) of Council Decision 71/143/EEC (1) of 22 March 1971 setting up machinery for medium-term financial assistance, as amended by the Act of Accession (2), provides that this machinery, which is initially valid for a period of four years commencing 1 January 1972, shall then be automatically renewed every five years if agreement is reached on the transition to the second stage of the plan for economic and monetary union, and provided that one or more Member States do not object; Whereas the machinery for medium-term financial assistance avoids the need for recourse to the safeguard clauses of the Treaty; Whereas the reasons for setting up this machinery are still valid, and are in fact now stronger by reason of the fact that balance of payments problems have become more acute; Whereas the initial period of validity of the machinery for medium-term financial assistance should therefore be increased from four to eight years, HAS ADOPTED THIS DECISION: Article 1 In Article 1 (2) of Decision 71/143/EEC, the words "eight years commencing 1 January 1972" and "31 December 1979" should be substituted for the words "four years commencing 1 January 1972" and "31 December 1975" respectively. Article 2 Done at Brussels, 18 December 1975. For the Council The President M TOROS (1)OJ No L 73, 27.3.1971, p. 15. (2)OJ No L 73, 27.3.1972, p. 94.